Citation Nr: 1513450	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for service-connected residual, fracture 12th dorsal vertebra [herein back disability].  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued the 10 percent disability rating for the Veteran's service-connected back disability.

The Veteran testified at a December 2013 video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination with respect to his service-connected back disability was in June 2009.  A November 2012 statement from the Veteran's (at the time) private attorney requested a new VA examination.  A VA examination was scheduled in February 2013.  Though a January 2013 letter informed the Veteran that he had been scheduled for an examination, it did not inform him of the date, time and place of such examination, instead stating that the VA medical facility would notify the Veteran of that information.  No documentation of record showed that the Veteran was in fact notified of the VA examination.  The Veteran failed to report for the February 2013 VA examination.  In an April 2013 statement, the Veteran requested to have the VA examination scheduled for February 2013 rescheduled.  At the December 2013 Board hearing, the Veteran referenced that his service-connected back disability had gotten worse.  See, e.g., Board Hearing Transcript, page 9 (stating that "in the last few years, this has gotten worse and worse, and it continues to get worse and worse").  In light of the evidence of record that indicated possible increased severity of the Veteran's service-connected back disability, remand is required to afford the Veteran a new VA examination to address the current severity of this condition.  In addition, at the December 2013 Board hearing, the Veteran referenced radiating, shooting and burning pain in his legs.  Also at the December 2013 Board hearing, the Veteran referenced sexual dysfunction and that he did not "know whether it's from the back."  As such, the examiner on remand must also address whether there are any neurologic abnormalities or any sexual dysfunction associated with the Veteran's service-connected back disability.  

Finally, at the December 2013 Board hearing, the Veteran referenced recently receiving VA treatment; as such all outstanding VA treatment records must be obtained (the most recent VA treatment records are from April 2009, though the March 2013 Statement of the Case referenced more recent VA treatment records that are not of record and which also must be obtained on remand).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include records referenced in the March 2013 Statement of the Case under "evidence" that are not currently of record (the most recent VA treatment records of record are from April 2009 and are only from the Bronx VA Medical Center).  

2.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected back disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  

The examiner must also address whether there are any neurologic abnormalities or any sexual dysfunction associated with the Veteran's service-connected back disability.  Attention is invited to the Veteran's reports of radiating, shooting and burning pain.  See, e.g., December 2013 Board Transcript, pages 5-6.  Attention is also invited to the Veteran's testimony regarding sexual dysfunction and his service-connected back disability.  See December 2013 Board Hearing Transcript, pages 7-8 (where the Veteran referenced sexual dysfunction and stated that he did not "know whether it's from the back").  

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




